DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/09/2022. Claims 1-20 are pending in the application and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-14 recites the limitation "the system claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 is a method claim.
Claims 16-20 recites the limitation "the computer program product of claim 1" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 is a method claim.
Applicant is requested to verify whether or not they intended to have claims 9-14 and 16-20 depend upon independent claim 1 or dependent on the other independent claims 8 and 15. For prosecution purposes, claims 9-14 and 16-20 are interpreted to be dependent on the independent claims 8 and 15 respectively. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri, US Patent Application Publication 2019/0147228 in view of Meinedo, Hugo, and Isabel Trancoso. "Age and gender classification using fusion of acoustic and prosodic features." Eleventh annual conference of the international speech communication association. 2010.
Regarding claim 1, Chaudhuri teaches a computer implemented method for extracting demographic features from audio streams in a crowd environment comprising: receiving audio stream signals from a predefined geographical area containing a plurality of individuals (see Chaudhuri, [0064 -0065] teaches receiving audio input from enclosed space like retail space ); recording the received audio stream signals (see Chaudhuri, [0065] teaches various audio input modules affixed to shelves); extracting demographic features (see Chaudhuri, [0068] teaches demographic analysis module extracting demographic data based on the image output data and see Chaudhuri, [0111] and Fig. 25 depicts a demographic analysis module,); aggregating the extracted demographic features (see Chaudhuri, [0078] the demographic analysis data sent to core data aggregator); storing the aggregated demographic features in a database (see Chaudhuri, [0077] core data aggregator as components of a data processor ); and analyzing the aggregated demographic features to generate a summary of demographic characteristics of the plurality of individuals in the predefined geographical area (Chaudhuri [0078] teaches the demographic data sent to the core data aggregator and Chaudhuri [0088] teaches the analytics engine which analyzes the core data input ). 
Chaudhuri teaches extracting demographic features, however fails to teach from the recorded audio stream signals.
However, Meinedo teaches extracting demographic features from the recorded audio stream signals (see Meinedo, Fig. 1 and Fig. 2 teaches extracting age and gender from audio signal).
Chaudhuri and Meinedo are considered to be analogous to the claimed invention because they relate to data analytics used for their marketing and market research strategy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chaudhuri on distributed profile building system, gathering video data, audio data, electronic device identification data, and spatial position data from multiple input devices with the age and gender classification using acoustic features teachings of Meinedo to improve gender detection systems using audio( see Meinedo, pg.1, sect. 1).
Regarding claim 2, Chaudhuri in view of Meinedo teach the method of claim 1.  
Chaudhuri further teaches wherein the audio signal streams are received by a plurality of microphones arranged in a grid at known locations within geographical area (see Chaudhuri, [0065] teaches audio input modules affixed to shelves in a retail space aisle, interpreted as microphones arranged within geographical area).
Regarding claim 3, Chaudhuri in view of Meinedo teach the method of claim 1.  Chaudhuri further teaches separating the recorded audio stream signals into individual speaker streams (see Chaudhuri, [0103] and Fig 23 depicts speaker diarization module for separating to individual speaker streams).
Regarding claim 6, Chaudhuri in view of Meinedo teach the method of claim 1.  Chaudhuri further teaches aggregating the extracted demographic features at different levels of granularity (see Chaudhuri [0111] and Fig. 25 depicts a demographic analysis module which outputs age classifier , person’s race and gender classifiers).
Regarding claim 8, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 9, is directed to a system claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 10, is directed to a system claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 13, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 15, is directed to a computer product claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 16, is directed to a computer product claim corresponding to the method claim presented in claim 2 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 17, is directed to a computer product claim corresponding to the method claim presented in claim 3 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 20, is directed to a computer product claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri, US Patent Application Publication 2019/0147228 in view of Meinedo, Hugo, and Isabel Trancoso. "Age and gender classification using fusion of acoustic and prosodic features." Eleventh annual conference of the international speech communication association. 2010 further in view of  Gautama, US Patent 10,964,332.
Regarding claim 4, Chaudhuri in view of Meinedo teach the method of claim 1.  Chaudhuri further teaches determining spatial distribution of the aggregated demographic features within the geographical area based on the extracted spatial information (see Chaudhuri, [0080] and Fig. 12 teaches spatial position and demographic information aggregated in the core data aggregator ); and including the spatial distribution in the summary of demographic characteristics (see Chaudhuri, [0090] and Fig. 17 teaches stream processing engine(which includes  demographic information and spatial information ) transfers the information to be processed by the Analytics engine ). However, Chaudhuri in view of Meinedo fails to teach extracting spatial information of the recorded audio stream signals within the geographical area. 
However, Gautham teaches extracting spatial information of the recorded audio stream signals within the geographical area (see Gautham, col 5 lines 13-17 teaches extracting the spatial information that is included in the watermarked audio signal).
Chaudhuri, Meinedo and Gautham are considered to be analogous to the claimed invention because they relate to processing speech of group of speakers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chaudhuri and Meinedo on distributed profile building system, gathering video data, audio data, electronic device identification data, and spatial position data from multiple input devices with the embedding of spatial information in the audio teachings of Gautham to improve playback capabilities of the receiver device( see Gautham, col 1, lines 31-35).
Regarding claim 11, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Regarding claim 18, is directed to a computer product claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4.
Claims 5, 7, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri, US Patent Application Publication 2019/0147228 in view of Meinedo, Hugo, and Isabel Trancoso. "Age and gender classification using fusion of acoustic and prosodic features." Eleventh annual conference of the international speech communication association. 2010 further in view of  Kitts et. al. US Patent Application Publication 2018/0082325.
Regarding claim 5, Chaudhuri in view of Meinedo teach the method of claim 1. However, Chaudhuri in view of Meinedo fails to teach predicting an evolution over time of the aggregated demographic features.
However, Kitts teaches teach predicting an evolution over time of the aggregated demographic features (see Kitts, [0011] and [0067] and [0076] teaches demographic prediction architecture, hence interpreted as predicting an evolution of demographic features). 
Chaudhuri, Meinedo and Kitts are considered to be analogous to the claimed invention because they relate to data analytics used for their marketing and market research strategy. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chaudhuri and Meinedo on distributed profile building system, gathering video data, audio data, electronic device identification data, and spatial position data from multiple input devices with the demographic prediction teachings of Kitts to improve ability to better target content of interest to the user( see Kitts[0001]).
Regarding claim 7, Chaudhuri in view of Meinedo teach the method of claim 1. However, Chaudhuri in view of Meinedo fails to teach using a machine learning model to predict the evolution over time of the aggregated demographic features.
However, Kitts teaches teach using a machine learning model to predict the evolution over time of the aggregated demographic features (see Kitts, [0061] and[0076] and Fig. 1 teaches demographic prediction architecture to generate labels used for machine-learning). 
Regarding claim 12, is directed to a system claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Regarding claim 14, is directed to a system claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 19, is directed to a computer product claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corson et.al., US Patent Application Publication 2013/0060702 teaches to collect demographic information in or near real time (see Corson [0005]).
Efford, Murray G., et.al. "Population density estimated from locations of individuals on a passive detector array." Ecology 90.10 (2009) teaches estimating bird population density from simulated detections of bird vocalizations on a microphone array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656